 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit 10.1
PRODUCTS TERMINAL SERVICES AGREEMENT

      This Products Terminal Services Agreement (the “Agreement”) is made this
1st day of May, 2007 and effective March 1, 2007, between SUNOCO PARTNERS
MARKETING & TERMINALS L.P. (“SPMT”) and SUNOCO INC. (R&M) (“Customer”), for
purposes of providing certain terminal services (the “Terminal Services”) at
SPMT terminals identified in Attachments to this Agreement (“Terminals”) upon
the terms and conditions herein set forth.

TERMS AND CONDITIONS

1.   GENERAL

  a   The Terminal Services provided hereunder shall include the receipt,
storage, throughput, custody and delivery of Customer’s refined petroleum
products (the “Products”) at the Terminals, together with such additional
services as may be described herein and in the Attachments to this Agreement,
including, but not limited to, blending and additive services for the ancillary
fees, rates and charges, and in accordance with the terms and conditions, herein
contained.     b   The term of this Agreement shall be five (5) years commencing
March 1, 2007.     c   SPMT shall maintain all records necessary to provide
Customer with monthly reports summarizing all of Customer’s receipts and
withdrawals, which report shall be mailed or faxed to Customer by the 5th day of
the following month.     d   On each business day, SPMT shall provide to
Customer a daily inventory statement detailing: (i) Customer’s opening inventory
position for the previous business day, (ii) deliveries into Terminal by
Customer, (iii) receipts into Customers’ trucks, and (iv) Customer’s opening
inventory position for the current business day. All inventory statements shall
be deemed final and binding unless returned by Customer to SPMT within 60 days,
signed and noting any and all discrepancies and including all supporting
documentation.     e   The Products, Fees, method(s) of Product receipts and
deliveries, invoicing procedures and payment terms with respect to the Terminal
Services are reflected in Attachment A.     f   Customer shall comply with, and
shall cause its carriers to comply with, the provisions of the Terminal Access
Agreement, the form of which is attached hereto Attachment B.     g   Both
parties shall comply with the quality assurance requirements and Product
specifications described and set forth on Attachment C.     h   SPMT is an
independent contractor in the performance of this Agreement, and neither SPMT
nor its employees are to be considered employees of Customer.     i   Customer
understands and agrees that SPMT may consider contractual arrangements with
third- party customers for Terminal Services at the Terminals, and nothing
herein shall be deemed to provide Customer with exclusive rights to Terminal
Services at any Terminal.

2.   RECEIPTS AND DELIVERIES:

  a   Receipt of Products into the Terminals by Customer (“Receipts”) and the
loading of Customer’s Products into trucks (“Shipments”) at the Terminals will
begin following the Effective Date of the Agreement. Minimum and maximum
permitted Receipts and Shipments will vary by terminal based on pipeline batch
sizes, dock constraints, and tank space. Receipt and Shipment constraints will
be identified during the nomination process described in section 2(k).     b  
Receipts and Shipments at the Terminals shall be made within the normal business
hours of the Terminals (as set forth on Attachment A), unless otherwise agreed
by SPMT and Customer. Trucks will be loaded in the order in

38



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

      which they arrive. In no event will SPMT be responsible for any delay,
waiting, or demurrage charges.     c   Customer shall maintain minimum Product
inventory representing its pro-rata share of unavailable tank bottoms and
terminal line fill of commingled Product as set forth in Attachment F. Customer
shall maintain the entire unavailable tank bottom and terminal line fill of its
segregated Product(s).     d   Customer understands and agrees that a positive
inventory position will be maintained on every Product held in storage at the
Terminals, in addition to tank bottoms. SPMT retains the right to discontinue
loading any Products showing a negative balance (excluding tank bottoms) until
additional volume of the required Product is received to restore a positive
inventory balance. Customer also agrees to maintain a positive inventory balance
of ULSD, LSD, NRLM, and any other Products as required by regulation, regardless
of actual specification. SPMT will include accounting relative to these Products
in daily reports to Customer.     e   In the event Customer desires to store a
specified volume of Products in a segregated or commingled tank, SPMT may
provide such storage for Customer at the Storage Fee rate identified in
Attachment A.         [******]     f   All Products tendered by each party will
conform to the specifications for such Products as set forth on Attachment C. In
the event that either party knows, or has reason to believe, that any Products
so tendered do not conform with such specifications, it shall be the
responsibility of that party to notify the other to such effect as soon as
possible, whereupon the affected party may elect to refuse tender, or, if the
party has already received such Products into the Terminals or tank truck, to
make such disposition of the nonconforming Products, at the other party’s
expense, as that party may determine in its reasonable discretion.     g  
(1) Customer shall be responsible to SPMT for “Customer Damages”, as defined
below, incurred by SPMT and SPMT’s other customers (and their customers) at the
Terminals (collectively, “SPMT Damaged Parties”) arising out of, or resulting
from, “Customer’s Non-Conforming Products” herein defined as (x) any Product
received at the Terminals for Customer’s account not conforming to SPMT’s
commingled product specifications or Customer’s segregated product
specifications; (y) any change in the Product received by the Terminals for the
account of Customer; or (z) any goods or material handled for Customer
hereunder. As used herein “Customer Damages” shall mean, and be limited to,
(i) the value of any contaminated product as determined in accordance with
Attachment A, (ii) direct costs and expenses incurred by SPMT and/or SPMT’s
other customers at the Terminals in cleaning and repairing tanks, trucks and
other affected facilities and equipment, (iii) any fines and/or penalties levied
against SPMT and/or SPMT’s other customers at the Terminals by reason of
Customer’s Non-Conforming Products or the products or equipment contaminated
thereby, and (iv) any other damages arising directly from Customer’s
Non-Conforming Products. Customer shall not be liable to the SPMT Damaged
Parties for lost profits, loss of business, or any other indirect, special or
consequential damages of any kind arising out of, or resulting from, Customer’s
Non-Conforming Products. In addition to the foregoing, Customer shall promptly
remove or cause to be removed any said non-conforming Product from the Terminal.
If, under its contracts with other customers, SPMT shall elect to replace
contaminated products in lieu of payment therefor, Customer shall have the right
to provide to SPMT such replacement products. Customer shall have no
responsibility to the SPMT Damaged Parties under this section 2(g)(1) unless
notice of such condition is provided to Customer within thirty (30) days of
discovery of such damages.         (2) SPMT shall be responsible to Customer for
“SPMT Damages”, as defined below, incurred by Customer and Customer’s immediate
customers (collectively “Customer Damaged Parties”) arising out of, or resulting
from, the contamination of Customer’s Product at the Terminal, caused by SPMT or
another of SPMT’s customers. As used herein “SPMT Damages” shall mean, and be
limited to, (i) the value of the contaminated Product as determined in
accordance with Attachment A, (ii) direct costs and expenses incurred by
Customer Damaged Parties in cleaning and repairing tanks, trucks and other
affected facilities and equipment, (iii) any fines and/or penalties levied
against Customer Damaged Parties by reason of the contaminated Product or
equipment; and (iv) any other damages arising directly from the contaminated
Product. SPMT shall have the option to replace the contaminated Product in lieu
of

39



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

      payment therefor. SPMT shall not be liable to Customer Damaged Parties for
lost profits, loss of business, or any other indirect, special or consequential
damages of any kind arising out of, or resulting from, contaminated Product.
SPMT shall have no responsibility to the Customer Damaged Parties under this
section 2(g)(2) unless notice of such condition is provided to SPMT within
thirty (30) days of discovery of such damages.     h   SPMT shall have the right
to commingle Customer’s Product with Product of like grade and quality owned by
others.     i   Product loans from one of SPMT’s customer’s inventory to another
will be allowed, subject to written permission granted beforehand by the lending
customer, and proper accounting for such product loans.     j   Terminal
customers may exchange volumes of fungible products at the Terminals. Only after
specific exchange agreements are executed may such exchanges be implemented.
Exchange parties shall render to each other and to SPMT on a monthly basis
statements indicating the status of exchanges.     k   Customer will provide
SPMT with monthly forecasts of Product Receipts for marine vessel deliveries by
the 15th day of the month preceding that of the scheduled activity. SPMT shall
use commercially reasonable efforts to accommodate pipeline batches and arrange
berthing of Marine Vessels. SPMT shall notify the Customer within four (4) days
of receipt of the forecast as to whether SPMT can accept Product Receipts at the
forecasted amounts.     l   Demurrage- Rail cars will be accepted as scheduled
and as delivered by the local railroad. In no event will SPMT be responsible for
rail car demurrage, except to the extent such demurrage was caused by
circumstances within SPMT’s direct control.     m   For receipt of ethanol SPMT
will follow the practices outlined in Attachment G.

3.   ADDITIONAL SERVICE

      For any service or function in addition to those referred to in the
Agreement requested by Customer or its agents and agreed to by SPMT (“Additional
Service”), SPMT shall be reimbursed by Customer the expenses associated with
labor (internal and contract), materials and equipment, provided the expenses
incurred do not exceed those that would have been incurred had the request not
been made.

4.   TITLE AND CUSTODY

  a   Title to, and risk of loss caused by force majeure, of all Products
received from Customer at the Terminals shall remain at all times with Customer.
    b   Custody of Products received from Customer at the Terminals shall pass
to SPMT (1) at the time such Products enter a Terminal’s inlet flange located at
the Terminal’s pipeline/marine/truck/rail manifold, or (2) by Property Transfer
Order (PTO) transferring Product inventory from another through-putter to
Customer. Custody of the Products shall remain with SPMT until such Products
pass the flange at the point of delivery into Customer’s trucks or are rendered
to marine vessels at the point of delivery at the dock.

5.   PRODUCT MEASUREMENT

  a.   Measurements of all Products shall be taken by SPMT and shall be based
upon United States gallons of 231 cubic inches, 42 gallons to the barrel,
corrected to 60 degrees (F.), using ASTM-IP Petroleum Measurement Table
No. 6B-ASTM Designation D-1250. Unless otherwise specified, quantities
delivered: (a) from pipeline shall be measured by calibrated meters at a
Terminal’s inlet flange at the pipeline manifold; (b) into transport truck shall
be measured by calibrated loading rack meters; and (c) from vessel, rail car or
transport truck shall be measured by calibrated meters where available,
otherwise, measurements will be taken using the Terminal’s tank gauge system
utilizing still tank(s). In the case of ethanol deliveries by rail and truck
without metering, the volume stated on the BOL will be deemed the correct
volume. Customer shall have the right to participate with SPMT in any
measurement; but, in the absence of such participation, the measurements taken
by SPMT shall be binding upon both parties in the absence of fraud or manifest
error. If Customer requires an independent certified

40



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

      gauging by a mutually acceptable independent gauger, such gauging will be
at Customer’s expense. The independent inspector’s report shall be binding on
the parties hereto. In the event a certified meter or gauge is found to be in
error, the parties will agree upon the best alternate measurement method as the
situation dictates. Measurements shall follow one or more of the following
guidelines:


  i)   API Standard 2545, “Method of Gauging Petroleum and Petroleum Products.”
    ii)   API Standard 2550, “Method of Measurement and Calibration of Upright
Cylindrical Tanks.”     iii)   API “Manual of Petroleum Standards”, chapters 4,
5, and 12.

  b   For all sampling, gravity, and temperature measurements:

  i)   API “Manual of Petroleum Standards”, chapters 8 and 9.

  c   SPMT will maintain and furnish monthly Customer in-bound and out-bound
stock activity reports.     d   SPMT will provide Customer with Bill of Lading
for Ethanol Receipts and/ or Shipments.     e   Receipts and Shipments to/ from
marine vessels will be measured by terminal tank gauges utilizing still tank(s).
    f   Ethanol temperature corrections will be by either: (1) ASTM-IP Petroleum
Measurement Table No. 6B-ASTM Designation D-1250, using an argument of 51.5
degrees API, or (2) the RFA volume correction table for ethanol.

6.   PRODUCT LOSSES/GAINS

  a   SPMT will, on a monthly basis, determine and communicate to Customer the
physical inventory of Product in storage in the tanks at the Terminals and SPMT
will calculate storage variation at (60 degrees F). The total monthly gain or
loss (not caused by force majeure) in inventory, if any, will be pro rated to
all parties using the commingled Terminal storage based on their respective
percentages of the monthly throughput of Products.     b   Except as otherwise
provided in this section 6 (b), SPMT will be responsible for all losses and
damages to Customer’s Product in excess of (i) one-quarter of one percent
(0.25%) for non-ethanol Products; and (ii) one half of one percent (0.50%) for
ethanol Products until such time as SPMT has, upon Customer’s request and at
Customer’s sole cost and expense, installed meters at a Terminal to measure the
volume of ethanol delivered to that Terminal, at which time the loss allowance
for ethanol Products at that Terminal shall be one-quarter of one percent
(0.25%). Installation of the meters shall be billed to Customer at SPMT’s cost,
and any meters installed by Customer at a Terminal shall be and remain the
property of SPMT. SPMT will be responsible for all losses and damage to Product,
with no loss allowances, to the extent caused directly by SPMT’s negligence;
provided, however, that in no event shall any losses or damage for which the
cause cannot be affirmatively determined be deemed to be due to SPMT’s
negligence. SPMT will not be responsible for any loss or damage to Customer’s
Product caused by force majeure (as described in Article 9). Customer will be
responsible for all losses and damage to Customer’s Product, without regard to
loss allowances, caused directly by Customer’s negligence or malfunction of
Customer’s equipment. Absent obvious error, all adjustments provided for in this
section shall be made based upon the book inventory as shown on the records of
SPMT at the time of the shortage or loss.     c   For segregated Product, all
inventory losses are the responsibility of the Customer, except that SPMT will
absorb all shortages in excess of one-quarter of one percent (0.25%) for
non-ethanol Products and one half of one percent (0.50%) for ethanol Products,
unless caused by SPMT’s negligence or that of its independent contractors or
their agents or employees or malfunction of SPMT’s equipment in which case SPMT
shall be responsible for all losses.     d   Actual handling losses/gains
attributable to Customer’s proportionate share of monthly Terminal throughput
shall be determined and adjustments shall be made to Customer’s ending monthly
inventory balance.     e   For losses attributable to SPMT, Customer will be
provided a credit to its throughput fee once the amount of such credit has been
finally determined by the parties. Benchmark Price shown in Attachment A will be
used to establish Product value.

41



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

7.   LIABILITY AND INDEMNITY

  a   CUSTOMER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS SPMT, ITS AFFILIATES
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS, FROM AND
AGAINST ANY AND ALL LOSSES, DAMAGES, CLAIMS, DEMANDS, CAUSES OF ACTION,
LIABILITIES, SUITS, TAXES, PENALTIES, FINES FROM ANY SOURCE, COSTS, JUDGMENTS
AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, THAT MAY BE SUFFERED OR
INCURRED AT ANY TIME TO THE EXTENT ARISING OUT OF (1) THE FAILURE OF CUSTOMER TO
COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS, ORDINANCES,
REGULATIONS, RULES AND PERMITS OR THE TERMS OF THIS AGREEMENT; AND (2) INJURY TO
OR DEATH OF ANY PERSON, OR LOSS OR DESTRUCTION OF OR DAMAGE TO ANY PROPERTY,
INCLUDING THE CONVERSION THEREOF, CAUSED BY THE NEGLIGENT, RECKLESS OR WILLFUL
ACTS OR OMISSIONS OF CUSTOMER, ITS AFFILIATES OR ITS INDEPENDENT CONTRACTORS ANY
OF THEIR RESPECTIVE AGENTS, SERVANTS OR EMPLOYEES.     b   SPMT SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS CUSTOMER, ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AND AGENTS, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
CLAIMS, DEMANDS, CAUSES OF ACTION, LIABILITIES, SUITS, TAXES, PENALTIES, FINES
FROM ANY SOURCE, COSTS, JUDGMENTS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S
FEES, THAT MAY BE SUFFERED OR INCURRED AT ANY TIME TO THE EXTENT ARISING OUT OF
(1) THE FAILURE OF SPMT TO COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL
LAWS, ORDINANCES, REGULATIONS, RULES AND PERMITS OR THE TERMS OF THIS AGREEMENT;
AND (2) INJURY TO OR DEATH OF ANY PERSON, OR LOSS OR DESTRUCTION OF OR DAMAGE TO
ANY PROPERTY, INCLUDING THE CONVERSION THEREOF, CAUSED BY THE NEGLIGENT,
RECKLESS OR WILLFUL ACTS OR OMISSIONS OF SPMT, ITS AFFILIATES OR ITS INDEPENDENT
CONTRACTORS ANY OF THEIR RESPECTIVE AGENTS, SERVANTS OR EMPLOYEES.     c  
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER SPMT NOR
CUSTOMER SHALL BE LIABLE TO THE OTHER PARTY HERETO FOR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES, NO MATTER HOW SUCH DAMAGE SHALL HAVE OCCURRED OR HAVE
BEEN CAUSED.

8.   INSURANCE

  a   At all times during the term of this Agreement, SPMT and Customer, or
Customer’s transporters, acting as agents of Customer, shall carry and maintain
in force insurance policy(ies) that will satisfy the following requisite
coverages:

  i)   Workers’ Compensation in accordance with state law and Employer’s
Liability Insurance of Two Million Dollars ($2,000,000) for each accident;    
ii)   General Liability Insurance with a minimum limit of Five Million Dollars
($5,000,000) per occurrence; and     iii)   Automobile Liability Insurance
covering all motor vehicles owned, hired or used in connection with this
Agreement with limits not less than Five Million Dollars ($5,000,000) for Bodily
Injury and Property Damage per occurrence.

  b   SPMT and Customer shall be named as an additional insured on each other’s
insurance policies but only to the extent of the normal insured’s negligence.
Each party will provide the other with certificates of insurance upon request.  
  c   SPMT and Customer may provide the required coverage by self-insurance.
Customer shall provide SPMT with documentation confirming it is self-insured and
providing details as to the extent and limitation of such self-insured coverage.

42



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

9.   FORCE MAJEURE

  a   Neither party shall be considered in default of its obligations or held
liable for failure to perform under this Agreement (other than for any
obligation to make payment due hereunder) when prevented by any cause reasonably
beyond its control including, but not limited to, accident, explosion, fire,
flood, revolution, hostilities, civil commotions, strikes, acts of God, or acts
of government.     b   The party claiming that an event of force majeure has
arisen shall immediately notify the other party. If notice is given orally, it
shall be confirmed in writing within seventy-two (72) hours of the event.

10.   CUSTOMER’S AUDIT RIGHTS

  a   Customer shall have the right, reasonably exercised (1) to observe and
verify SPMT’s performance of its services hereunder, and (2) to have ingress and
egress to, from and within the Terminals to the extent required for the purposes
of this Agreement and (3) to review and audit all of SPMT’s records related to
the performance of this Agreement and make copies thereof, at reasonable times
and at Customer’s expense. None of these rights shall be exercised by Customer
in any way which will materially interfere with or diminish SPMT’s control over
or its operation of the Terminals and Customer shall be subject to reasonable
rules and regulations promulgated by SPMT.     b   SPMT will require any parties
entering the Terminals on behalf of Customer to sign a Terminal Access
Agreement, the form of which is attached hereto as Attachment B, and provide
certificates of insurance reflecting coverage required by SPMT. Customer shall
advise such parties to utilize only those portions of the Terminals designated
by SPMT to be used for the purposes described herein and to do so only for the
period of time required for expeditious completion of such purposes.     c  
Following any audit as provided above, any mutually agreed adjustment charge or
credit to Customer will be issued by SPMT within thirty (30) days after a copy
of the completed audit is furnished to SPMT.

11.   TAXES       Customer shall pay any and all taxes, charges and/or
assessments, levied against the storage, handling, transportation, sale or use
of its’ Products excluding taxes based on SPMT’s gross receipts, gross profits
or net income. Should SPMT be required to pay or collect such taxes, charges
and/or assessments pursuant to any federal, state, county, or municipal law or
authority now in effect or hereafter to become effective, Customer shall
promptly reimburse SPMT therefor. If a claim is made against SPMT for any tax
payable by Customer, Customer shall, at its expense, take such action, as it
reasonably deems necessary with respect to challenge or opposition to such
asserted liability and shall indemnify and hold SPMT harmless therefrom.   12.  
ALTERNATIVE DISPUTE RESOLUTION       SPMT and Customer shall use their best
efforts to resolve any dispute, controversy or claim arising from or in
connection with this Agreement in a fair and equitable manner. Prior to
initiating legal proceedings thereon, the parties will seek resolution of
disputes through discussions between senior executives of the respective parties
where necessary. In addition, SPMT and Customer may engage in mediation of the
dispute by mutual agreement, and shall share the cost of the mediator. Any such
dispute, controversy or claim shall be resolved, if necessary, by binding
arbitration, in lieu of a court proceeding, before a panel of three (3)
arbitrators. Each party shall select an arbitrator and the two (2) arbitrators
so selected shall select a third arbitrator. In the event the two
(2) arbitrators are unable to agree on a third arbitrator, the third arbitrator
shall be selected by the American Arbitration Association The arbitration shall
be conducted pursuant to the Commercial Arbitration Rules of, but only if
necessary using the administrative services of, the American Arbitration
Association. The parties shall each bear the cost of the arbitrator they
selected and shall share the cost of the third arbitrator. The parties shall
otherwise be responsible for their own costs in such proceedings. Judgment upon
an arbitration award may be entered by any court of competent jurisdiction.  
13.   NOTICES

43



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

    All notices and other communications required under this Agreement shall be
in writing and shall be deemed to have been duly given (a) on the date of
service, if served personally on the person to whom notice is to be given,
(b) on the date of receipt, if sent by telecopier to the person to whom notice
is to be given, or (c) on the date of mailing, if mailed to the party to whom
notice is to be given by first class mail, registered or certified, postage
prepaid, and sent to the respective address set forth in Attachment A, or at
such address as may be furnished by either party to the other in writing.   14.
  ASSIGNABILITY

  a.   This Agreement shall be binding upon and shall inure to the benefit of
the successors and assigns of the parties hereto; provided, however, that this
Agreement and the obligations of the parties hereunder shall not be assignable
by any party without the express prior written consent of the other party,
except that a party may assign the Agreement without consent, including the
performance thereof, in whole or in part to, (1) one or more of its affiliates
or subsidiaries, or to (2) the successor to all or of substantially all of its
business and assets, or to (3) any corporation or other business entity into
which it merges or consolidates.     b.   Notwithstanding any assignment
effected hereunder, the assigning party shall, following such assignment,
continue to be responsible for its obligations hereunder

15.   SALE OR CLOSING OF THE FACILITIES

  a.   Notwithstanding the other terms of this Agreement, SPMT may in its sole
discretion decide to sell or close the Terminals. In such case, either party
may, at its option, terminate this Agreement upon ninety (90) days advance
written notice.     b.   [******]

16.   COMPLIANCE WITH LAW

  a.   The parties hereto, and their customers, carriers and contractors, shall
each be separately and solely responsible for compliance with all laws, rules,
regulations, and ordinances specifically applicable to such party or person, and
such party’s or person’s Products, facilities and equipment.

17.   ADDITIZATION

  a.   [******]     b.   SPMT will follow procedures outlined in Attachment D
regarding the injection of deposit control additives.

18.   RVP COMPLIANCE AND DOCUMENTATION

  a.   Customer will comply with all applicable federal, state, and local
volatility regulations for Gasoline and Alcohol Blends (including, but not
limited to, 40 C.F.R. Section 80.27 and 80.28) and hereby warrants and certifies
that any Product delivered pursuant to this Agreement is in compliance with the
applicable standard when delivered to the Terminals.     b.   SPMT shall manage
the facility in such a commercially reasonable manner to effect the timely
regulated seasonal transition of commingled Product in storage as required by
law, and shall comply with all applicable federal, state, and local volatility
regulations for Gasoline and Alcohol Blends with respect to operating the
Terminals(including, but not limited to, 40 C.F.R. Section 80.27 and 80.28)    
c.   Customer shall fully comply with reasonable directives of SPMT to all
Customer’s sharing storage in order to facilitate this seasonal transition
period.     d.   SPMT will conduct necessary testing to confirm that Product is
in compliance with all regulatory requirements

44



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

      for volatility prior to releasing such Product to the loading rack.

19.   FIXTURES AND EQUIPMENT

  a.   All fixtures, equipment and appurtenances attached to the tanks, pipeline
and other facilities of the Terminals by either party shall be and remain the
property of SPMT. No such items may be installed or removed by Customer without
the prior written permission of SPMT.     b.   Notwithstanding anything to the
contrary contained herein, the Terminals and all equipment and fixtures located
at the Terminals are the sole and exclusive property of SPMT and nothing herein
shall be deemed to confer upon Customer any interests in the aforesaid
properties or the right to use, operate, control or direct the operation, or
otherwise exercise any dominion or control over such properties.

20.   DEFAULT AND REMEDIES

  a.   Should a party to this Agreement default in the prompt performance and
observance of any of the terms or conditions of this Agreement and should such
default continue for thirty (30) or more days after written notice thereof by
the non-defaulting party, then such non-defaulting party shall have the right,
at its option, to terminate this Agreement. In the event of any such default by
Customer, SPMT shall have the right to refuse the Receipts and Shipments of
Customer’s Products. In the event of termination of this Agreement due to
Customer’s nonpayment, SPMT shall have the right to impose a lien upon a
quantity of Products sufficient to secure all past due amounts due SPMT (the
relevant price for which shall be the Benchmark Price defined in Attachment A).
    b.   Should either party become insolvent, a party to bankruptcy, enter
receivership proceedings, or make an assignment for the benefit of creditors,
then the other, to the extent permitted by law, may (1) terminate this Agreement
and collect appropriate damages accorded to it under law or (2) require specific
performance of this Agreement.

    Upon termination or default of this Agreement, Customer shall, at its own
expense, remove its Products from the Terminal within thirty (30) days with the
cooperation of SPMT. If any Products remain at the Terminal after the thirty
(30) day period, SPMT shall have the right to dispose of such inventory in the
manner it deems appropriate, in its sole discretion without liability to
Customer. Such action by SPMT may include, but not limited to, imposition of a
Demurrage Charge (as set forth in Appendix A) or purchase of Products by SPMT.  
    In the event that SPMT elects to dispose of the remaining Products, Customer
shall remain responsible for all applicable Fees (e.g., Demurrage Fee) as well
as any and all reasonable and properly documented out-of-pocket disposal costs
that SPMT may incur with respect to such remaining Products. All costs of such
actions by SPMT, and all fees due and owing from Customer, shall be netted out
against any monies received by SPMT and the balance remitted to Customer.   21.
  DAMAGE OR DESTRUCTION OF THE FACILITIES

  a.   If any portion of the Terminals is damaged (the “Event”), thus impairing
SPMT’s ability to provide any or all of the Terminal Services, SPMT will have no
obligation to repair the facility.     b.   If such damage occurs, SPMT will
notify Customer in writing within thirty (30) days of such occurrence whether
the damaged facility will be repaired, and the expected date of completion of
such repairs.

22.   TERMINAL AUDITS

  a.   SPMT will, during the term this Agreement, periodically conduct
third-party health, environmental and safety audits of the Terminals in
accordance with past practices.

23.   ENTIRETY OF AGREEMENT — NO MODIFICATION

  a.   This instrument contains the entire Agreement between the parties hereto
regarding the receipt, storage and

45



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

      delivery of Customer’s Products at the Terminals, and no prior promises,
agreements, or warranties written or verbal shall be of any force or effect
unless embodied herein.     b.   No modification of this Agreement shall be of
any force or effect unless reduced to writing and signed by authorized
representatives of both parties hereto.

24.   NON-WAIVER

  a.   Neither the failure to assert a right under this Agreement nor a delay in
asserting such a right in a specific instance shall act as a waiver of that
right in such instance or in any subsequent instances.

25.   CAPTIONS

  a.   The captions appearing in this Agreement are for the convenience of the
parties and shall have no legal effect.

26.   ATTACHMENTS

  a.   Attachments referenced herein constitute a part of this Agreement and are
incorporated herein and made a part hereof for all purposes.

27.   GOVERNING LAW

  a.   This Agreement (including all Schedules hereto) and all Amendments hereof
shall be governed by and construed with the internal laws of the Commonwealth of
Pennsylvania; without regard to the application of the principles of conflicts
of law.

28.   CONFIDENTIALITY

  a.   The Parties hereto acknowledge that each may obtain confidential
information or proprietary information (“Confidential Information”) including
without limitation, information referring to Product, business plans, or
operations. The Parties shall at all times keep confidential and not disclose to
any third party any Confidential Information for any purpose other than in
performance of the Terminal Services. Confidential Information will not include
information: (1) generally available to the public through no fault of either
Party; (2) in each Parties’ possession in written form prior to disclosure to or
acquisition by either Party hereunder; (3) disclosed to either Party by a third
party owing no secrecy commitment to either Party; or (4) disclosed pursuant to
the order of any court or governmental body (following appropriate notice to the
owner of the confidential information and an adequate opportunity for such owner
to contest such disclosure).

IN WITNESS WHEREOF, this Agreement is executed the date first set forth.

                          SUNOCO Partners Marketing & Terminals L.P.   Sunoco,
Inc. (R&M)    
 
                        By:   Sunoco Logistics Partners Operations GP LLC,
its general partner                
 
                        By:   /s/ Deborah M. Fretz   By:   /s/ Michael J.
Hennigan    
 
  Title:   President       Title:   Senior Vice President,    
 
                  Supply, Trading, Sales
    Date:   4/23/07           and Transportation    
 
                                    Date:   5/1/07    

46



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ATTACHMENT A

     
Terminals:
  See ATTACHMENT F
 
   
Products:
  Refined Petroleum Products, Ethanol
 
   
Fees:
  The following fees are expressed in Hundredths of a Cent per Gallon
(“Points”). For example, “60.0” Points equals $.00600 per Gallon.
 
   
 
  Throughput Fees will be applied to each gallon of Product loaded into tank
trucks.
 
   
 
  Additive/Service Fees will be applied to each gallon of Product to which
SPMT-owned additive is injected.
 
   
 
  A Security Fee of [******] Points will be applied to all gallons loaded at
MTSA regulated facilities during periods of time designated as Code Orange by
the U.S. Homeland Security Office.
 
   
 
  For storage of Product, either fungible or non- fungible, Customer shall pay a
Leased Space Fee of [******] cents per barrel per month of shell capacity used
for said storage. At Newark only, the Storage Fee will be [******] cents per
barrel. Storage Fees shall be prorated on a daily basis in the case where the
tank(s) are not used for the entire month.

         
Gasoline
  [******] pts    
Diesel
  [******] pts    
Jet Fuel
  [******] pts    
Chemicals
  [******] pts    
 
       
TMIX
  [******] pts    
Kerosene
  [******] pts    
Ethanol (neat)
  [******] pts    
 
       
Inwood
       
Gasoline
  [******] pts    
Diesel
  [******] pts    
Jet Fuel
  [******] pts    
Kerosene
  [******] pts    
TMIX
  [******] pts    
Ethanol (neat)
  [******] pts    

         
Filtering:
       
 
       
Jet Fuel:
      [******] pts
 
       
Gasoline:
      Customer will reimburse SPMT for costs associated with gasoline filter
change-outs (made only at Customer’s request) at Twin Oaks, Malvern, Willow
Grove, Piscataway and Newark terminals.

47



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
Additives:

     
Gasoline Additives
   
Sunoco Branded/ Distributor/ Wholesale:
  [******] pts + Additive Cost
 
   
Diesel Additives:
   
Cold Flow/
   
Pour Point/ premium diesel additives
   
Sunoco Branded/ Distributor/ Wholesale:
  [******] pts + Additive Cost
 
   
Cetane Improver
   
Sunoco Branded/ Distributor/ Wholesale:
  [******] pts + Additive Cost
 
   
Lubricity:
  [******] pts
 
   
Marker:
  TBD
 
   
Dye:
  [******]

     
Escalation:
  All Fees set forth herein shall be subject to annual escalation at a rate
equal to the Consumer Price Index as published by the United States government
annually. Said escalation shall occur on January 1 of each year, commencing
January 1, 2008, and shall be based on the 12 most recently available months of
data.
 
   
Benchmark Price:
  Platts Low + Actual Transportation; however, in the case of products,
including ethanol, which are purchased for resale, the Benchmark Price shall be
Customer’s Actual Cost + Actual Transportation.
 
   
Invoicing Procedure:
  SPMT will invoice the Customer monthly for the preceding calendar month
activity.
 
   
Payment Terms:
  Customer will pay SPMT 20 days from date of invoice.
 
   
Normal Business Hours:
  24 hours/day, 7 days/week

         
Method of Receipts and Deliveries:
  Receipts:   Pipeline/ Marine Vessel/ Rail/ Truck/In-Tank
Transfer  
 
  Shipments:   Tank Truck/Marine/In-Tank Transfer

 

         
Notices:
       
 
       
 
  Sunoco Partners Marketing & Terminals L. P.   Sunoco, Inc. (R&M)
 
  Business Development Terminals & Pipelines   Manager
 
  Mellon Bank Center; Suite LL   Distribution Planning
 
  1735 Market Street   1735 Market Street
 
  Philadelphia, PA 19103   Philadelphia, PA 19103
 
       
 
  With a copy to:    

48



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

         
 
  General Counsel    
 
  Sunoco Logistics Partners L.P.    
 
  Mellon Bank Center, Suite LL    
 
  1735 Market Street    
 
  Philadelphia, PA 19103    

49